DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a biasing configuration configured to bias the flexure assembly into a predetermined state, either the first or the second state when, the coil is not powered by the power supply and irrespective of the current state of the flexure assembly such that a failsafe mode is provided” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a flexure assembly a portion of which is configured for movement between a first state adjacent the first pole piece and a second state adjacent the second pole piece” and “a biasing configuration configured to bias the flexure assembly into a predetermined state, either the first or the second state when, the coil is not powered by the power supply and 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 7, and 8 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wygnanski (US Patent Number 9,046,187).
Re claim 1, Wygnanski discloses an electromagnetic flexure valve (see Figs. 2-4) including: a first pole piece (60) and a second pole piece (62); a flexure assembly (82) a portion of (82b) which is configured for movement between a first state adjacent the first pole piece (see Fig. 3A) and a second state adjacent the second pole piece (see Fig. 3B); a coil (54) configured to receive electrical power from a power supply and to actuate the flexure assembly between the first and second states; and a biasing configuration configured to bias the flexure assembly into a predetermined state, either the first or the second state, when the coil is not powered by the power supply and irrespective of the current state of the flexure assembly such that a failsafe mode is provided (see col. 5, lines 43-54). 
Re claim 2, Wygnanski discloses an electromagnetic flexure valve according to claim 1, wherein the biasing configuration includes a predetermined bend or curve along a length of the flexure assembly (see Figs. 3A and 3B). 
Re claim 3, Wygnanski discloses an electromagnetic flexure valve according to claim 2, wherein the predetermined bend or curve along a length of the flexure assembly which is towards a proximal end of the flexure assembly relative to the first and second pole pieces (see Figs. 3A and 3B). 
Re claim 4, Wygnanski discloses an electromagnetic flexure valve according to claim 2, wherein the predetermined bend or curve along a length of the flexure assembly which is adjacent the first and second pole pieces (see Figs. 3A and 3B). 
Re claim 7, Wygnanski discloses an electromagnetic flexure valve according to claim 1, wherein the biasing configuration includes an electromagnet (including coil 54, core 60, and 
Re claim 8, Wygnanski discloses an electromagnetic flexure valve according to claim 1, wherein the biasing configuration includes: a first magnet (68) and a second magnet (70), the first and second magnets being imbalanced (i.e. the attractive force is not the same based on the proximity of the flexure assembly to either magnet) such that the flexure assembly is biased towards one of the first and second magnets (see col. 5, lines 43-54); and a circuit configured to apply an electrical biasing current to the coil in order to overcome the biasing of the flexure assembly by the first or second magnet (see col. 5, lines 43-54). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 5 and 6 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wygnanski in view of Sarafin et alia (US Patent Number 10,458,440), hereinafter “Sarafin”.
	Wygnanski discloses an electromagnetic flexure valve according to claim 2, but fails to discloses the flexure assembly includes a plurality of layers; wherein the at least one layer of the plurality of layers is a pre-stressed layer. 
	Sarafin discloses a similar electromagnetic flexure valve and discloses the flexure assembly includes a plurality of layers (215, 216); wherein the at least one layer of the plurality of layers is a pre-stressed layer (due to the thermal expansion).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the plural layers in the flexure assembly in order to provide a bias in the flexure assembly due to the different coefficients of expansion to the layers as taught by Sarafin.

Claim 9 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Wygnanski.
	Wygnanski discloses an electromagnetic flexure valve according to claim 1, but is silent as to the biasing configuration including a failsafe circuit configured to provide electrical power to the coil to bias the flexure assembly towards the first or second pole piece in the event of a detected failure of a power supply (this appears to just be a backup power supply that can be .

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not fully persuasive.
With respect to the interpretation under 35 USC 112(f), the examiner changes the position as to the flexure assembly invoking such interpretation as the term flexure can connote structure.
As to the 35 USC 112(b) of claims 1 and 2 (and claims dependent on claim 1), the examiner disagrees with applicant as the flexure assembly and biasing configuration overlap to some extent and the metes and bounds of the limitations remain unclear.
The examiner finds applicant’s arguments with respect to the 35 USC 112(b) rejection of claim 7 persuasive as the term (read in light of the specification) is reasonably clear.
With respect to the anticipation rejection by Wygnanski, applicant argues that the biasing configuration does not bias the flexure member when not powered.  However, the structure that corresponds to this are the permanent magnets and Wygnanski has permanent magnets 68 and 70 that function the same as applicant’s permanent magnets.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC KEASEL/Primary Examiner, Art Unit 3753